We have again carefully examined the evidence in the record, being induced to do so by the earnest and able oral argument of counsel for appellant and the long term of imprisonment assessed. We have also read with care the able argument filed in connection with the motion for rehearing.
Some immaterial inaccuracies are pointed out in our original opinion which have been corrected. We regret that our views are not in accord with counsel for appellant in his contention that the evidence does not corroborate the accomplice Arredondo to the extent required by the law. It would not serve any useful purpose to review the evidence but we are confirmed in our opinion that outside of the accomplice testimony it did tend to connect appellant with the commission of the crime. Contradictions appear in the testimony but we feel sure these matters were forcibly called to the jury's attention. The record does not present a case in which this court would be authorized to challenge a finding by the jury upon issues of fact.
The motion for rehearing is overruled.
Overruled.